Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on September 07, 2022 for the patent application 17/827,304.   


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on May 27, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Status of Claims

Claims 6 – 25 are pending in the application.
Claims 6 - 25 are added in the application.
Claims 1 - 5 are cancelled in the application without prejudice or disclaimer.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 6 – 25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 6 - 25 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 21 as the claim that represents the claimed invention for analysis and is similar to system Claim 6 and computer readable claim 25.  Claim 21 recites the limitations of:

( A ) generating first authorization data indicative of an authorization of an amount to be paid by a customer via multiple installments, wherein the first authorization data is associated with the customer;
( B ) causing presentation of a representation of the first authorization data; 
( C ) receiving, from a merchant point-of-sale (POS) system associated with a merchant, purchasing data for a purchase by the customer from the merchant of one or more goods or services for a total amount; 
( D )receiving, from a user device of the customer or from the merchant POS system, second authorization data associated with the purchase, wherein the second authorization data is based on the representation of the first authorization data;
( E ) determining the customer using the second authorization data; 
( F ) determining validity of multiple installments based on the total amount and the first authorization data; 
( G ) based at least in part on determining the validity of multiple installments, sending a confirmation to the merchant POS system to cause the merchant POS system to generate an indication that the one or more goods or services can be released to the customer; and 
( H ) initiating the multiple installments at respective points in time, wherein an initial installment of the multiple installments is paid within an initial time window and each subsequent installment of the multiple installments is paid in subsequent time windows until the total amount is satisfied.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 21 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 6 and 25 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the merchant point-of-sale (POS) system or any of the bolded limitations in claim 21 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 6 and 25.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “causing” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 21, limitation ( C ), ( D ) and ( G ) above in Applicant’s specification para [0002], which discloses “A point of sale (POS) system may include an electronic terminal of a merchant that can receive credit card and/or debit card details of a customer. The received details may be sent to a payment server whereby an electronic payment may be made from a customer account associated with the customer (such as a credit card account or savings account) to a merchant account associated with the merchant.“.  

Also, claim 21, limitation ( C ), ( D ) and ( G ) above in Applicant’s specification para [0120], which discloses “The POS system 13 may include an electronic device, such as a computer, tablet computer, mobile communication device, computer server, computer terminal, etc. Such an electronic device may include a processing device and a data store 12. The POS system 13 may include a user interface such as a keyboard, mouse, monitor display, touchscreen display, etc.“.  

Also, claim 21, limitation ( D ) above in Applicant’s specification para [0009], which discloses “In the computer-implemented method, the step of receiving an indication from a mobile device to set up the payment by the multiple future instalments may further comprise: receiving a request to preapprove a proposed total amount wherein the step of generating the first authorization data indicative of an authorization of the multiple future instalments is conditional on: determining the proposed total amount is less than or equal to a specified maximum amount for the customer.“.   Similar arguments apply to claims 6 and 25.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 6, 21 and 25 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 6, 21 and 25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 6, 21 and 25  are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 7 – 20 and 22 - 24 are also rejected under 35 U.S.C. 101.  Dependent claims 7 – 20 and 22 - 24  are further define the abstract idea or further define the extra-solution activities that are present in independent claims 6, 21 and 25 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  

Regarding claims 7 –  9 and 20, claim  7 recites -  “the first authorization data comprises at least one of numbers or text.“; claim 8, recites – “generating the first authorization data is based at least in part on determining the authority.“; claim 9 recites - “receiving a request to pay via the multiple installments, wherein generating the first authorization data is at least partly responsive to receiving the request.“ ; claim  20 recites -  “sending the confirmation is further based at least in part on receipt of a deposit value from the customer.“.  the All of these claims are clearly further define the abstract idea as stated above.  Such limitations are not indicative of a practical application and does not amount to significantly more than the abstract idea.          

Regarding claims 10 – 15, claim 10, recites – “a preapproval request for a proposed total amount, and wherein generating the first authorization data is based at least in part on determining that the proposed total amount is less than or equal to a specified maximum amount.“; claim 11, recites - “a preapproval request made without user input responsive to login to or launching of an application executing on the user device of the customer.“; claim 12, recites – “the preapproval request is generated via a single user input to a selectable icon presented on the user device of the customer, and wherein the proposed total amount comprises at least one of a default amount or a specified amount.“ ; claim 13, recites – “the first authorization data includes one or more terms including at least one of a maximum for the total amount, a value of the multiple installments, or a timing of the multiple installments.“;  claim 14, recites – “the presentation of the representation of the first authorization data is at least partly responsive to generating the first authorization data.“; claim 15, recites – “the presentation of the representation of the first authorization data comprises causing presentation on the user device of the customer.“.   All of these claims are further define extra-solution activities such as presenting data and transmitting/receiving data.

Regarding claims 16 – 19 and 22 - 24, claim 16, recites – “the representation of the first authorization data comprises a virtual card displayed on the user device of the customer or the merchant POS system.“; claim 17, recites - “the representation of the first authorization data is displayed on the user device of the customer or the merchant POS system and comprises at least one of a barcode, a QR code, a picture, or a logo.“; claim 18, recites – “the representation of the first authorization data is generated by the user device of the customer.“ ; claim 19, recites – “the representation of the first authorization data is generated by a device other than the user device of the customer.“.  Claims 22 - 24 are method claims corresponding to system claims 16 - 19.  Therefore, claims 22 -24 are analyzed and rejected as previously discussed with respect to claims 16 - 19.  All of these claims are computing devices performing abstract ideals and are not a particular machine and not a practical application.  These steps are recited at a high-level of generality – (i.e. similar to a generic computer). Such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	
Furthermore, dependent claims 7 – 20 and 22 - 24 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 6 – 25 are not seen to be statutory.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696